                IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       No. 1:14-cv-00954-LCB-JLW


STUDENTS FOR FAIR                        )
ADMISSIONS, INC.,                        )
                                         )
            Plaintiff,                   )
                                         )
v.                                       )
                                         )
THE UNIVERSITY OF NORTH                  )
CAROLINA AT CHAPEL HILL, et al.,         )
                                         )
            Defendants.                  )


     CORRECTED [CONDITIONAL] BRIEF OF AMICUS CURIAE ASIAN
     AMERICANS ADVANCING JUSTICE AND ORGANIZATIONS AND
      PROFESSORS SUPPORTING HOLISTIC ADMISSIONS POLICIES




     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 1 of 47
                                              TABLE OF CONTENTS

INTERESTS OF AMICI CURIAE ..................................................................................... 1

INTRODUCTION ............................................................................................................... 2

I.       UNC’s Nuanced View of Test Scores Does Not Hold Asian Americans to a
         Higher Academic Standard Than Underrepresented Minorities .............................. 3

         A.        Standardized test scores fail to predict academic potential or future
                   success ........................................................................................................... 4

         B.        Racial biases cause disparities in test scores for underrepresented
                   minorities independent of socioeconomic disadvantage ............................... 5

         C.        UNC considers the context of achievement on standardized tests to
                   provide a fair appraisal of academic potential .............................................. 8

         D.        UNC’s consideration of context to evaluate standardized test scores
                   does not harm Asian Americans.................................................................. 10

II.      Eliminating the Consideration of Race Will Not Address the Needs of
         Underrepresented Asian Americans and Pacific Islanders .................................... 12

         A.        Aggregated data obscures the needs of underrepresented Asian
                   Americans and Pacific Islanders in North Carolina .................................... 13

         B.        Eliminating the consideration of race will disadvantage the most
                   marginalized Asian American and Pacific Islander applicants ................... 16

CONCLUSION ................................................................................................................. 22

STATEMENT PURSUANT TO L.R. 7.5(d) .................................................................... 25

CERTIFICATE OF WORD COUNT ............................................................................... 26




                                                                  i



       Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 2 of 47
                          INTERESTS OF AMICI CURIAE

      This brief is submitted by several member organizations of Asian Americans

Advancing Justice (“Advancing Justice”), including the following nonprofit, nonpartisan

organizations: Advancing Justice – Los Angeles, Advancing Justice – Asian Law Caucus,

Advancing Justice – AAJC, Advancing Justice – Atlanta, and Advancing Justice –

Chicago. Through litigation, direct legal services, policy advocacy, community outreach

and education, and organizing, Advancing Justice’s mission is to promote a fair and

equitable society for all by working for civil and human rights and empowering Asian

Americans and Pacific Islanders (“AAPIs”) and other underserved communities.

      Advancing Justice is joined in this brief by seventy-two civil rights groups,

advocacy organizations, bar associations, business associations, academic institutions,

student organizations, and other associations and organizations and twenty-one professors,

including several based in North Carolina. See Exhibit A. Amici have longstanding

histories of serving the interests of Asian Americans, Native Hawaiians, and Pacific

Islanders. The undersigned Amici have a substantial interest in this case because they

support race-conscious programs designed to improve equal access for all.1          Amici

recognize that AAPIs and other communities of color have fought together against racial

discrimination and segregation and for greater equity and justice in this country. Amici



1
 National opinion polls consistently show that a majority of AAPIs are in favor of race-
conscious programs. See Karthick Ramakrishnan & Janelle Wong, Survey Roundup: Asian
American Attitudes on Affirmative Action, Data Bits (June 18, 2018),
http://aapidata.com/blog/asianam-affirmative-action-surveys/.
                                            1


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 3 of 47
recognize that AAPIs have obtained greater rights and opportunities in employment,

contracting, and education because of historic civil-rights struggles led by other

communities of color.2 Accordingly, Amici respectfully file this brief in opposition to

Plaintiff’s Motion for Summary Judgment (Dkt. 158).

                                      INTRODUCTION

      Asian Americans have become central to the legal and public debate around race-

conscious admissions.3 In moving for summary judgment, Students for Fair Admissions,

Inc. (“SFFA”) notes that the University of North Carolina at Chapel Hill “holds Asian

Americans to a higher academic standard” than underrepresented minorities,4 which

includes African American, Latino, and Native American applicants.5

      Amici reject this contention.

      First, there is no evidence that UNC holds Asian Americans to a higher academic

standard than underrepresented minorities or that Asian Americans are disadvantaged by

UNC’s race-conscious holistic admissions policy. Second, eliminating the consideration




2
  Mari J. Matsuda, We Will Not Be Used: Are Asian Americans the Racial Bourgeoisie?,
in Where is Your Body? 149–60 (1996).
3
  See, e.g., Mihir Zaveri, ‘It’s Like Reliving My Past’: Harvard Lawsuit Echoes Previous
Fight Over Race             and Admissions, N.Y. Times, Nov. 12, 2018,
https://www.nytimes.com/2018/11/12/us/affirmative-action-asian-americans.html.
4
  Dkt. 159 at 7 & n.2.
5
   Pursuant to a 1981 consent decree between the UNC system and the United States
Department of Health, Education, and Welfare, UNC defines underrepresented minorities
as racial groups whose percentage enrollment in the UNC undergraduate study body is
lower than their percentage within the general population in North Carolina. Dkt. 163-5 at
8.
                                            2


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 4 of 47
of race will not address the needs of underrepresented Asian American sub-groups, and no

reasonable race-neutral alternatives exist.

       Amici support the promise of integrated and equal public education set forth in

Brown v. Board of Education6 and believe that eliminating the consideration of race would

be devastating to all communities of color, including AAPIs.

I.     UNC’s Nuanced View of Test Scores Does Not Hold Asian Americans to a
       Higher Academic Standard than Underrepresented Minorities

       SFFA asserts that UNC holds Asian Americans to a higher academic standard than

underrepresented minorities because UNC considers context when evaluating standardized

test scores.7    Because Asian Americans have higher average test scores than

underrepresented minorities, SFFA assumes that this practice disadvantages Asian

Americans.8

       But SFFA’s argument is only as solid as the test scores upon which it is based. In

fact, test scores are neither good indicators of academic ability nor race-neutral. The

predictive limitations and inherent racial biases of standardized tests are well-documented




6
  347 U.S. 483 (1954).
7
  See Dkt. 159 at 7 n.2 (citing EX73 207:4-24) (offering testimony by admissions officer
regarding consideration of test scores when reading applications); id. at 10 (noting use of
SAT scores in recruiting); id at 12 (noting SAT score gap between Asian American admits
and African American admits).
8
  Id. at 7 n.2.
                                              3


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 5 of 47
by social scientists9 and have been acknowledged by the courts.10 UNC’s use of test scores

as part of a holistic review does not hold Asian Americans to a higher academic standard;

it merely levels the playing field for underrepresented minorities who would otherwise be

unfairly disadvantaged.

       A.     Standardized test scores fail to predict academic potential or future
              success

       Numerous studies show that test scores fail to predict success beyond first-year

college grades.11 For example, the leading study on U.S. graduation rates found that test

scores have no statistically significant effect on college graduation rates—a far better

measure of academic success than first-year grades.12       Another study of law-school



9
  See generally Brief of the American Educational Research Association et al. as Amici
Curiae in Support of Respondents, Fisher v. Univ. of Tex. at Austin, 136 S. Ct. 2198 (2016)
(No. 14-981), 2015 WL 6668475.
10
   See, e.g., DeFunis v. Odegaard, 416 U.S. 312 (1974) (Douglas, J., dissenting) (noting
that “there is no clear evidence that the LSAT and GPA provide particularly good
evaluators of the intrinsic or enriched ability of an individual to perform as a law student
or lawyer”); Fisher v. Univ. of Tex. at Austin, 758 F.3d 633, 647 (5th Cir. 2014) (noting
the importance of race in UT Austin’s holistic admissions policy because the test score
gaps between minority and non-minority applicants would otherwise make holistic
admissions “an all-white enterprise”), aff’d, 136 S. Ct. 2198 (2016); Grutter v. Bollinger,
288 F.3d 732, 771 (6th Cir. 2002) (Clay, J., concurring) (noting that the record indicated
“that LSAT scores are neither race-neutral or gender-neutral criteria for admissions
decisions”), aff’d, 539 U.S. 306 (2003).
11
   See Sigal Alon & Marta Tienda, Diversity, Opportunity, and the Shifting Meritocracy in
Higher Education, 72 Am. Sociological Rev. 487, 506 (2007) (discussing the low
predictive validity of test scores); Kimberly West-Faulcon, More Intelligent Design:
Testing Measures of Merit, 13 U. Pa. J. Const. L. 1235, 1269 (2011) (concluding that
standardized admission tests “measure only a relatively small proportion of the differences
in test-takers’ future academic success”).
12
   William G. Bowen et al., Crossing the Finish Line: Completing College at America’s
Public Universities 113–15 (2009).
                                             4


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 6 of 47
graduates determined that a combination of LSAT scores and undergraduate GPA failed to

predict career success, as measured by income, satisfaction, and service contributions.13

       Additionally, some studies have found that SAT test scores’ predictive value is

limited even for first-year college grades. For example, analyses of the University of

California system have shown that SAT scores explain less than two percent of the variance

in first-year grades and are largely redundant of other information provided through the

holistic application process.14 In short, overreliance on SAT scores to compare and rank

similar students incorrectly predicts who will ultimately perform well in college and

beyond, particularly for students of color.15

       B.     Racial biases cause disparities in test scores for underrepresented
              minorities independent of socioeconomic disadvantage

       On average, African American, Latino, Native American, and certain AAPI ethnic

groups have lower standardized test scores than white students.16 Unfortunately, these test


13
   Richard O. Lempert et al., Michigan’s Minority Graduates in Practice: The River Runs
Through Law School, 25 L. & Soc. Inquiry 395, 468–79, 485–90 (2000).
14
    Saul Geiser, Norm-Referenced Tests and Race-Blind Admissions: The Case for
Eliminating the SAT and ACT at the University of California at 9 (Research & Occasional
Paper Series CSHE.15.17 Dec. 2017), https://cshe.berkeley.edu/sites/default/files/
/2.rops.cshe.15.2017.geiser.testsrace-blind_admissions.12.18.2017.pdf.
15
   Id.; see also Herman Aguinis et al., Differential Prediction Generalization in College
Admissions Testing, 108 J. of Educ. Psych. 1045, 1053 (2016).
16
   For the high school graduating class of 2018, the mean score for white test takers was
1123 compared to 946 for African Americans, 949 for Native Americans, 986 for Pacific
Islanders, and 990 for Latinos. SAT Suite Results: 2018, The College Board,
https://reports.collegeboard.org/sat-suite-program-results/class-2018-results.       Although
Asian Americans score higher than average as a group, research shows that certain
subgroups score much lower than average. See Robert Teranishi et al., iCount: A Data
Quality Movement for Asian Americans and Pacific Islanders in Higher Education 18
(2013),         https://aapip.org/sites/default/files/publication/files/2013_icount_report.pdf
                                                5


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 7 of 47
score gaps are continuing to grow as our school system re-segregates.17 The racial

disparities in standardized tests are often attributed to socioeconomic factors because

students of color are disproportionately low-income and cannot afford expensive test-

preparation courses that inflate scores for wealthier students.18 These students are also

more likely to be taught by less-skilled or less-experienced teachers,19 attend schools in

distressed neighborhoods or suburban areas where they are socially isolated,20 and be

unfairly assigned to lower academic tracks throughout their elementary and high school

years,21 all of which are factors that contribute to poor test-readiness and lower



(reporting that 48.3% of California test-takers received a total SAT score greater than 1500,
whereas only 7.6% of test-takers at a predominantly Hmong high school and 12.8% of a
predominantly Filipino high school test-takers received a score in the same range).
17
    Geiser, supra note 14 at 5–6 (explaining the correlation between growing school
segregation in California and the expanding test score gap for black and Latino students).
18
   See Julie J. Park & Ann H. Becks, Who Benefits from SAT Prep?: An Examination of
High School Context and Race/Ethnicity, 39 Rev. Higher Ed. 1, 20 (2015); Jay Rosner,
Disparate Outcomes by Design: University Admissions Tests, 12 Berkeley La Raza L.J.
377, 383–84 (2001) (explaining the effect of test preparation courses on test scores).
Further, East Asian American students were most likely to take commercial test preparation
courses and received the greatest benefit from this particular form of SAT coaching. See
also Soo-yong Byun & Hyunjoon Park, The Academic Success of East Asian American
Youth: The Role of Shadow Education, 20 Sociology of Ed. 1 (July 29, 2011).
19
   See, e.g., Demetra Kalogrides & Susanna Loeb, Different Teachers, Different Peers: The
Magnitude of Student Sorting Within Schools, 42 Educational Researcher 304 (2013)
(documenting patterns of teacher assignment that disadvantage low-income minority
students).
20
   See, e.g., William C. Kidder & Patricia Gándara, Two Decades After the Affirmative
Action Ban: Evaluating the University of California’s Race-Neutral Efforts 4–5 (Oct.
2015), http://www.ets.org/Media/Research/pdf/kidder_paper.pdf (documenting racial
segregation and its impact on the gap in college readiness).
21
    Jeannie Oakes, 2016 AERA Presidential Address: Public Scholarship: Education
Research for a Diverse Democracy, 47 Educational Researcher 91–104 (2018) (providing
a general synthesis on educational research about K-12 tracking).
                                             6


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 8 of 47
performance on standardized tests.       However, socioeconomic disadvantage does not

adequately explain the racial disparities in standardized testing on its own.22 Instead, “race

has a large, independent, and growing statistical effect on students’ SAT/ACT scores after

controlling for other factors. Race matters as much as, if not more than, family income and

parents’ education in accounting for test-score difference.”23 For example, one factor

contributing to the role that race plays in creating the testing gap is “stereotype threat,”

which artificially lowers test scores for students of color who internalize messages that they

are intellectually inferior.24

       The significant effect of race on SAT/ACT scores reflect the inherent racial bias in

the development of standardized tests.25 According to test expert Jay Rosner:

       Each individual SAT question . . . is required to parallel the outcomes of the
       test overall. So, if high-scoring test-takers—who are more likely to be white
       (and male, and wealthy)—tend to answer the question correctly in pretesting,
       it’s a worthy SAT question; if not, it’s thrown out. Race and ethnicity are
       not considered explicitly, but racially disparate scores drive question
       selection, which in turn reproduces racially disparate test results in an
       internally reinforcing cycle.26




22
   Geiser, supra note 14 at 3.
23
   Id.
24
   For a general discussion of “stereotype threat,” see Claude M. Steele, Whistling Vivaldi:
And Other Clues How Stereotypes Affect Us (2010). See also Brief of Experimental
Psychologists as Amici Curiae in Support of Respondents, Fisher v. Univ. of Texas at
Austin, 136 S. Ct. 2198 (2016) (No. 14-981), 2015 WL 6774020.
25
    William C. Kidder & Jay Rosner, How the SAT Creates Built-in-Headwinds: An
Educational and Legal Analysis of Disparate Impact, 43 Santa Clara L. Rev. 131, 157
(2002).
26
   Jay Rosner, The SAT: Quantifying the Unfairness Behind the Bubbles, in SAT Wars: The
Case for Test-Option College Admissions 134 (2015).
                                              7


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 9 of 47
       Because the very process of test construction favors test questions that white test-

takers answer correctly more often than black test-takers,27 it is dangerous to take

standardized test scores at face value without recognizing the racial context of those scores.

       At bottom, “[a] combined score of 1000 on the SATs is not always a 1000. When

you look at a Striver [a student disadvantaged in the testing process by socioeconomic

status, race, or other factors] who gets a 1000, you’re looking at someone who really

performs at a 1200.”28

       C.     UNC considers the context of achievement on standardized tests to
              provide a fair appraisal of academic potential

       According to the National Standards for Educational and Psychological Testing

developed by the American Educational Research Association, Psychological Association,

and National Council on Measurement in Education, disparities between groups in test

scores should “trigger heightened scrutiny for possible sources of test bias.”29 These

standards encourage universities to mitigate the adverse impact of biased tests, which often

involves taking race, ethnicity, and socioeconomic status into consideration when

evaluating a student’s test scores30—which is precisely what UNC does.




27
   Id. (noting that out of 276 SAT questions, none favored black test-takers even though
such questions were pre-tested).
28
   Geiser, supra note 14 at 6.
29
   Id.
30
   Id. at 13.
                                              8


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 10 of 47
       UNC explicitly recognizes the limitations of standardized test scores.31 As a result,

admissions officers consider test score gaps for underrepresented minorities, first-

generation applicants, and students from lower socioeconomic backgrounds when reading

applications.32 This accords with industry best practices.

       By putting test scores in their proper place, UNC is able to consider a wider, more

diverse range of candidates who have other characteristics that are better predictors of

college and career success than test scores. Indeed, a growing body of empirical research

shows that character skills rival cognition in predicting educational attainment.33 For

example, a 2007 study found that a lower SAT score is associated with a greater degree of

“grit,” which in turn, is associated with a higher GPA at an elite institution.34 Another

study concluded that conscientiousness and a willingness to work hard matter more than




31
   See Dkt. 155-4 at 7 (specifying in the Reading Document that results from standardized
tests must be “viewed in light of the documented strengths and limitations of these tests”);
id. at 9 (stating that “[a]ssessment of disadvantage” must “inform the University’s
interpretation of the candidate’s scores on standardized tests and other academic
indicators”).
32
   See Dkt. 167-7 at 20. See Honadle v. Univ. of Vt. & State Agric. Coll., 56 F. Supp. 2d
419, 427–28 (D. Vt. 1999); see also Weser v. Glen, 190 F. Supp. 2d 384, 399–400
(E.D.N.Y.) (holding that where the admissions policy does not seem to subject applicants
to different standards, recruiting efforts that seek to be inclusive of certain races do not run
afoul of the law), aff’d, 41 F. App’x 521 (2d Cir. 2002).
33
   See, e.g., James J. Heckman & Tim Kautz, Fostering and Measuring Skills: Interventions
That Improve Character and Cognition 6 (National Bureau of Economic Research,
Working Paper No. 19656, 2013).
34
   Angela L. Duckworth et al., Grit: Perseverance and Passion for Long-Term Goals, 92
J. of Personality & Soc. Psychol. 1087, 1093 (2007).
                                               9


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 11 of 47
SAT scores and high school GPA in predicting college GPA.35 Thus, UNC’s holistic race-

conscious admissions process allows for the recognition of individual applicants’ whole-

human dignity and unique qualifications in a way that lifeless numbers could never do.

       D.    UNC’s consideration of context to evaluate standardized test scores does
             not harm Asian Americans

       UNC’s consideration of context to evaluate standardized test scores does not

disadvantage anyone, including Asian Americans, because it merely cures “established

inaccuracies in predicting academic performance.”36 A higher test score is a poor predictor

of a person’s ultimate capacity to be successful at UNC and does not—and should not—

entitle anyone to admission at UNC or any other selective university. In fact, UNC

explicitly rejects the notion that its goal is “to maximize the average SAT score or the

average eventual GPA of the entering class.”37        Instead, UNC employs a holistic

admissions process that “consider[s] each person as a unique and complex human being”

and seeks to enroll “accomplished and capable students who are diverse in all ways.”38

       Under UNC’s holistic admissions process, SAT scores by themselves explain less

than twelve percent of admissions decisions.39 Therefore, the fact that Asian American

admits to UNC have SAT scores that are higher than African-American admits40 is


35
   Eric E. Noftle & Richard W. Robbins, Personality Predictors of Academic Outcomes:
Big Five Correlates of GPA and SAT Scores, 93 J. of Personality & Soc. Psychol. 116, 126
(2007).
36
   See Regents of Univ. of Cal. v. Bakke, 438 U.S. 265, 306 n.43 (1978).
37
   Dkt. 155-4 at 5.
38
   Dkt. 154-4 at 6.
39
   Dkt. 154-22 at 24.
40
   See Dkt. 159 at 12.
                                            10


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 12 of 47
immaterial. Even if UNC did not consider race when evaluating SAT scores, the test score

gap would remain, as it did at UC Berkeley and UCLA after Proposition 209 banned the

consideration of race in the admissions process.41 SFFA’s own expert conceded that Asian

Americans have the highest admission rate of any racial group for in-state residents,42

which is inconsistent with any suggestion that UNC’s race-conscious admissions process

disfavors Asian Americans.43




41
   See William C. Kidder, Misshaping the River: Proposition 209 and Lessons for the
Fisher Case, 39 J. Coll. & Univ. L. 53, 96 (2013).
42
   See Dkt. 160-1 at 23 (reporting that for in-state applicants, Asian Americans have a
53.56% admission rate, compared to 30.53% for African Americans, 40.96% for Hispanics,
and 48.10% for Native Americans). The appropriate inquiry in this case is to examine the
way that North Carolina residents are impacted by its admissions policy. For example,
UNC’s Code of the Board of Governors caps out-of-state enrollment at no more than
eighteen percent. See also N.C. Gen. Stat. § 116-1(b) (dictating that UNC is “dedicated to
the service of North Carolina and its people”); Rosenstock v. Bd. of Governors of the Univ.
of N.C., 423 F. Supp. 1321, 1323 (M.D.N.C. 1976) (“Because the University is a State
institution, created for and supported by the bona fide residents of North Carolina, in-state
students should be insured a place at the State school insofar as possible.”).
43
   According to SFFA’s expert, a male, non-first-generation, Asian American applicant
with a twenty-five percent chance of admission would more than double if his race were
switched to Latino and more than triple if he were African American. Dkt. 159 at 23, 35–
36. These statistics are highly misleading because they (1) do not mirror the actual holistic
admissions process, (2) overemphasize the role of racially biased criteria like test scores,
and (3) focus on a small group of applicants for whom race makes the most difference in
admission, thus improperly magnifying the impact of race. Dkt 154-23 ¶¶ 53–61. Most
problematic, however, is SFFA’s assumption that an individual’s race can be changed
without impacting everything else about their life experiences. A non-first-generation
Asian American male is much less likely to be racially profiled, tracked to less rigorous
academic classes, subjected to school discipline, and internalize stereotypes that depress
academic performance than a non-first-generation African American male. Race
permeates every aspect of our lives and is not reducible to an “on/off” switch. Therefore,
Arcidiacono’s race-switching analysis is not entitled to any evidentiary weight.
                                             11


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 13 of 47
II.     Eliminating the Consideration of Race Will Not Address the Needs of
        Underrepresented Asian Americans and Pacific Islanders

        SFFA contends that UNC’s admission system treats Asian Americans as a

monolithic block of similar applicants.44 In fact, it is SFFA’s position that would elide the

important distinctions among AAPIs.        As Amici well know, AAPIs are a uniquely

heterogeneous racial group.45 Contrary to the popular and insidious misconception that

AAPIs are universally successful in the education context, many Southeast Asian, Native

Hawaiian, and Pacific Islander subgroups suffer from school segregation,46 inadequate




44
   See Dkt. 159 at 7 n.2 (“Although Asian Americans comprise numerous ethnicities, UNC
views them as an undifferentiated mass of ‘majority’ students.”).
45
   Robert T. Teranishi et al., The Data Quality Movement for the Asian American and
Pacific Islander Community: An Unresolved Civil Rights Issue, in Race, Equity, and
Education: Sixty Years from Brown 139, 142 (2015) (“[D]isaggregated data on the AAPI
population reveal a wide range of demographic characteristics that are unlike those of any
other racial group in America with regard to their heterogeneity. According to the U.S.
Census Bureau, the AAPI racial category consists of forty-eight different ethnic groups
that occupy positions along the full range of the socioeconomic spectrum, from the poor
and under-privileged, to the affluent and highly skilled.”).
46
   See, e.g., Robert Teranishi, Southeast Asians, School Segregation, and Postsecondary
Outcomes, Commission on Asian American Research in Higher Education (2004),
http://care.igeucla.org/wp-content/uploads/2015/04/save_congress_brief_9-20-04.pdf
(describing residential isolation and ethnic enclaves among poor immigrant communities
from Southeast Asia and the attendant educational inequities); Wayne E. Wright &
Sovicheth Boun, Southeast Asian American Education 35 Years After Initial Resettlement:
Research Report and Policy Recommendations, 6 J. Southeast Asian Am. Educ.
Advancement 1, 22 (2011) (noting that focus groups of Southeast Asian students revealed
problems with “segregation, tracking, unmotivated teachers, overcrowded and
underfunded schools, gangs, and overly strict rules”).
                                             12


      Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 14 of 47
preparation for college,47 standardized test score gaps,48 and other barriers to higher

education.49 When AAPIs are viewed as a homogeneous group, the needs of the most

underserved AAPIs are obscured.50

       SFFA misses this important detail. Its proposed remedy of eliminating race from

the admissions process would only further disadvantage the most marginalized AAPIs in

UNC’s admissions process.         The most under-served AAPIs need race-conscious

admissions policies and disaggregated data to achieve educational equity for all AAPIs in

North Carolina and across the United States.

       A.     Aggregated data obscures the needs of underrepresented Asian
              Americans and Pacific Islanders in North Carolina

       Asians and Asian Americans do not qualify as underrepresented minorities because

they represent eighteen percent of the undergraduate student body at UNC,51 even though



47
   See, e.g., Asian American, Native Hawaiian, Pacific Islander Report, The State of Higher
Education         in       California       27–31        (2015),     https://advancingjustice-
la.org/sites/default/files/2015-State-of-Higher-Education_AANHPI2.pdf (explaining that,
in California, Native Hawaiians and Pacific Islanders experience lower college preparatory
coursework completion rates; more than sixty percent of Cambodian and Filipino
community college students enroll in pre-college-level or remedial work; and nearly three-
quarters of Hmong admits need remediation).
48
   See Teranishi et al., supra note 16, at 18 (charting SAT score gaps); The Education Trust-
West, Overlooked and Underserved: Debunking the Asian “Model Minority” Myth in
California        Schools,       3–4       (Aug.       2010),     https://west.edtrust.org/wp-
content/uploads/sites/3/2015/01/ETW-Policy-Brief-August-2010-Overlooked-and-
Underserved.pdf (discussing elementary school and secondary school standardized testing
gaps).
49
   See generally Asian American, Native Hawaiian, Pacific Islander Report, supra note 47.
50
   See generally id.
51
    The University of North Carolina at Chapel Hill, Carolina’s Newest Class 3,
https://admissions.unc.edu/files/2018/10/Class-Profile_FINAL.pdf.
                                             13


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 15 of 47
Asians only represent 3.1% of the population in North Carolina.52         However, this

aggregated data very likely obscures underrepresentation of particular AAPI subgroups.

       AAPI communities in North Carolina are extremely diverse. The largest AAPI

ethnic group is the Asian Indian community, followed by the Chinese, Vietnamese, and

Filipino communities.53   North Carolina is also home to significant ethnic minority

communities from Southeast Asia, such as the Montagnard community from Vietnam and

the Hmong community, many of whom settled in North Carolina as refugees.54 As of the

last census, more than 6,600 Native Hawaiians and Pacific Islanders lived in North

Carolina.55 The most commonly spoken Asian languages in North Carolina are Chinese

(including Mandarin, Cantonese, and other varieties of Chinese language), Vietnamese,

and Arabic.56 Thirty percent of Asian Americans in North Carolina report speaking English

less than “very well,” with some subgroups reporting much lower levels of English

proficiency, such as the Vietnamese community, fifty percent of whom report speaking




52
    Quick Facts—North Carolina, https://www.census.gov/quickfacts/nc (last visited Mar.
4, 2019).
53
   Institute for Southern Studies et al., A Growing Voice: Asian American Voters in North
Carolina 10 (Oct. 2016), https://ncasians.files.wordpress.com/2016/03/a-growing-voice-
asian-american-voters-in-north-carolina-report-october-2016.pdf.
54
   Id. at 10–11.
55
   U.S. Census Bureau, Community Facts, https://factfinder.census.gov/faces/nav/jsf
/pages/index.xhtml (filter for North Carolina and then “General Population and Housing
Characteristics”) (last visited Mar. 4, 2019).
56
   Institute for Southern Studies et al., supra note 53, at 11.
                                           14


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 16 of 47
English less than “very well.”57 AAPIs in the state also practice a range of religions

including Buddhism, Hinduism, Islam, Sikhism, and Christianity.58

       These diverse AAPI communities in North Carolina experience varying economic

and educational barriers. For example, according to the 2011–2015 American Community

Survey, Hmong, Korean, Pakistani, and Cambodian Americans had a higher rate of poverty

than an average of 13.5% for Asian Americans overall,59 with Pakistani Americans

experiencing a 27% rate of poverty.60      Additionally, only between 58 and 75% of

Cambodian, Laotian, Vietnamese, and Hmong Americans in North Carolina have a high

school diploma,61 compared to over 85% of North Carolinians overall who have a high

school diploma.62    Only about 7.8% of Cambodian Americans, 14.3% of Hmong

Americans, 9.2% of Laotian Americans, and 18% of Vietnamese Americans have a

bachelor’s degree or higher in North Carolina,63 compared to 28.4% for the state overall.64

       Although disaggregated admissions data for North Carolina is not available, studies

from other regions have found substantial disparities in representation in admissions as


57
   Id. at 15.
58
   Id. at 11.
59
    Compare U.S. Census Bureau, American Community Survey, Table S1701: Poverty
Status in the Past 12 Months, 2011–2015, with U.S. Census Bureau, American Community
Survey, Table B17001: Poverty Status in the Past 12 Months by Sex by Age, 2011–2015.
60
   U.S. Census Bureau, American Community Survey, Table B17001: Poverty Status in the
Past 12 Months by Sex by Age, 2011–2015.
61
   U.S. Census Bureau, American Community Survey, Table B15002: Sex by Educational
Attainment for the Population 25 Years and over, 2011–2015.
62
    U.S. Census Bureau, American Community Survey, Table S1501, Educational
Attainment, 2011–2015.
63
   U.S. Census Bureau, American Community Survey, supra note 61.
64
   U.S. Census Bureau, American Community Survey, supra note 62.
                                            15


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 17 of 47
well.    For example, a 2015 study of California’s AAPI population revealed

underrepresentation of Filipinos, Native Hawaiians, Samoans, Guamanians, and Fijians in

the University of California system compared to their percentage of California’s AAPI

population.65 A 2013 study of UCLA admission rates found that some AAPI sub-groups,

such as Hmong, Bangladeshi, Filipino, Thai, Cambodian, Indonesian, and Pakistani, have

significantly lower admit rates than the average for all AAPIs.66 The same study similarly

showed significant disparities in the representation of AAPI sub-groups at UC Berkeley

relative to their proportional representation in the state. For example, Southeast Asians

(Laotians, Cambodians, Hmong, and Vietnamese), Filipinos, Pacific Islanders (Samoans,

Guamanians, Tongans, and Native Hawaiians) are all underrepresented in UC Berkeley’s

applicant pool.67

        B.    Eliminating the consideration of race will disadvantage the most
              marginalized Asian American and Pacific Islander applicants

        SFFA tries to paint Asian Americans as victims of UNC’s race-conscious

admissions policy, but its requested remedy of eliminating race completely from the

admissions process—to make it impossible to discern the race or ethnicity of any

applicant68—will be extraordinarily detrimental for AAPIs, particularly the most

marginalized AAPIs in North Carolina. Eliminating the consideration of race would not

make UNC’s admissions process race-neutral; it would only serve to reinforce racial


65
   See Asian American, Native Hawaiian, Pacific Islander Report, supra note 47, at 13.
66
   See Teranishi et al., supra note 16, at 17.
67
   Id. at 16.
68
   Dkt. 1 at 64.
                                           16


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 18 of 47
segregation and widen the existing racial disparities in educational opportunity for students

of color, including many AAPIs.

       Nor would a strictly class-conscious admissions system be an adequate alternative,

because class is not a sufficient proxy for race to understand “each person as a unique and

complex human being”69 or to achieve comparable levels of racial diversity.70 SFFA’s

proposal—“a multi-faceted socioeconomic preference”71—would reduce Asian American

representation at UNC, increase racial disparities, and result in a more racially hostile

campus for all students of color, including AAPIs. Against the backdrop of biased test

scores and unequal distribution of prior educational opportunities, this alternative is neither

race-neutral nor workable.

       First, UNC cannot possibly accomplish its goal “to understand [each] candidate

individually, comprehensively, and holistically,” without the consideration of race. Race

is a unique and inextricable aspect of a person’s identity for which there is no substitute.

As one student testified in SFFA v. Harvard:



69
   See Dkt. 154-4 ¶ 14.
70
   Although inquiry in this area has relied upon different methodologies and samples, the
results are the same—specifically, class-based admissions policies cannot substitute for
race-based ones when it comes to ensuring racial diversity. See generally William C.
Kidder, How Workable Are Class-Based and Race Neutral Alternatives at Leading
American Universities?, 64 UCLA L. Rev. 100 (2016), https://www.uclalawreview.org
/wp-content/uploads/2016/06/Kidder-D64-update.pdf. In his analysis, William Kidder
concludes: “The weight of social science research . . . supports the conclusion that
socioeconomic status is not an effective alternative to race-conscious measures with respect
to undergraduate diversity at selective colleges and universities in the United States.” Id.
at 131.
71
   Dkt. 159 at 39.
                                              17


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 19 of 47
       Race-blind admissions is active erasure. To try to not see my race is to try
       to not see me simply because there is no part of my experience, no part of
       my journey, no part of my life that has been untouched by my race. And
       because of that, it would be nearly impossible for me to try to explain my
       academic journey to try to explain my triumphs without implicating my
       race.72

       The same is true for Asian American students, like Sally Chen, a Chinese-American

Harvard student who testified, “Being Chinese-American, being the daughter of Chinese

immigrants . . . [and] how I navigated being a translator and advocate. That was so

fundamental to my background and my story, my identity, that I don’t think I could have

left it out.”73 Thang Diep, a Harvard senior who immigrated to the United States from

Vietnam when he was eight years old wrote his college essay about rejecting his

Vietnamese identity after being bullied as a child and then learning to embrace his ethnic

identity as he began to understand institutionalized racism in high school. He testified:

“[T]o portray my growth authentically and really show . . . the admission officer [who] I

really am . . . [was] crucial for me to . . . share this journey of not just learning English, but

this journey of rejecting and erasing my own identity [that is] . . . such a huge part of who

I was when applying and still who I am now.”74




72
    Proposed Findings of Fact and Conclusions of Law at 13–14, Students for Fair
Admissions v. President and Fellows of Harvard College, No. 1:14-cv-14176 (D. Mass.
Jan. 9, 2019), Dkt No. 626.
73
   Id. at 13.
74
   Id. at 12.
                                               18


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 20 of 47
       Second, the educational benefits of diversity cannot be achieved when

socioeconomic diversity is substituted for racial diversity.75 Models that rely exclusively

on class-based affirmative action perform poorly in terms of ensuring racial diversity, such

that “even relatively aggressive [socioeconomic status]-based affirmative action policies

do not mimic the effects of race-based policies on racial diversity.”76 This is evident in

SFFA’s preferred model, which reduces Asian American representation in favor of greater

white representation in SFFA’s simulation.77 This is not an adequate alternative because

it fails to “promote [the university’s] interest in the educational benefits of diversity” as

effectively as UNC’s current race-conscious admissions policy.78 In fact, a 2015 study of

multiple colleges revealed that an admissions scheme that gives significant weight to both

race and class—as UNC’s policy does—results in more class diversity than one that relies

on class alone. The authors write that, “In tandem, race and [socioeconomic status]-based

policies seem to improve both race and [socioeconomic] diversity beyond what is achieved

using either plan in isolation.” Although these results are perhaps initially surprising, they

underscore the fact that students cannot be reduced to simply race or class. Considering

both in relation to one another most closely resembles the actual lived experience of

students and better informs their likely enrollment decisions.


75
   See generally Julie Park, Is Class-Based Affirmative Action the Answer, in Race on
Campus: Debunking Myths with Data 49, 49–70 (2018).
76
   Sean Reardon et al., Can Socioeconomic Status Substitute for Race in Affirmative Action
College Admissions Policies? Evidence from a Simulation Model 19 (2015),
https://www.ets.org/Media/Research/pdf/reardon_white_paper.pdf.
77
   Dkt. 159 at 39–40.
78
   Fisher v. Univ. of Tex. at Austin, 136 S. Ct. 2198, 2208 (2016).
                                             19


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 21 of 47
       Third, some race-neutral alternatives—like those proposed by SFFA—rely on

standardized tests, such as the SAT and ACT, which are known to be racially biased. As

discussed in detail above, while standardized admissions tests may appear race-neutral on

their face, they are not. For reasons related to sampling, testing, and design, standardized

tests “guarantee[] the lower performance of African Americans and Chicanos on the

SAT.”79 Therefore, racial disparities in admissions at UNC would increase if UNC did not

consider race. Although AAPIs tend to have high test scores in the aggregate, there are

tremendous disparities in SAT scores among AAPI sub-groups. For example, a 2013 study

of SAT scores in Asian ethnic enclaves showed that test-takers in Chinese ethnic enclaves

scored an average of 1656, whereas Hmong and Filipino enclaves averaged 1174 and 1208,

respectively.80 In Alhambra, California, a city that is predominantly Chinese, about

seventy percent of test takers scored more than 1500 on their SAT; in contrast, in a

predominantly Hmong ethnic enclave in Sacramento and a predominantly Filipino ethnic

enclave in Daly City, only 7.6% and 12.8% of test-takers respectively achieved the same

results.81 Under SFFA’s race-blind models, the most marginalized AAPIs will experience

even more structural barriers to admission while also losing the tools to demonstrate their

unique contributions to diversity.82


79
   Kidder & Rosner, supra note 25, at 156.
80
   Teranishi et al., supra note 16, at 18.
81
   Id.
82
   Cf. Sally Chen, I’m An Asian-American Harvard Student—Here’s Why I Testified In
Support Of Affirmative Action, Bustle (Oct, 30, 2018), https://www.bustle.com/p/im-asian-
american-harvard-student-heres-why-i-testified-in-support-of-affirmative-action-
13028469 (recounting the story of the daughter of working class Chinese immigrants, who
                                            20


     Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 22 of 47
       Fourth, numerous studies have documented the negative impact on campus climate

when a race-conscious admissions policy is eliminated.83 AAPIs are not immune from

these impacts. A recent empirical study reported that AAPI students experienced direct

racial hostility in the forms of racial bullying, racial slurs, and racial profiling,84 as well as

indirect intimidation as a result of witnessing racist acts directed towards other students of

color.85 Studies show that colleges and universities that reach the highest levels of diversity

have fewer incidents of racial hostility.86 AAPI students also reported experiencing

pressure to segregate from or assimilate to the dominant White culture, feeling silenced in



explains that Harvard’s consideration of race allowed her to “break through the model
minority myth” and “present [her]self as a whole person—beyond stereotypes—in a way
that flat numbers could not”); Young Jean Lee, I’m Asian-American. Affirmative Action
Worked             for       Me,        N.Y.        Times         (Feb.       9,        2019)
https://www.nytimes.com/2019/02/09/opinion/sunday/im-asian-american-affirmative-
action-worked-for-me.html (recounting the story of Broadway’s first Asian American
woman playwright, who attributes her college admission to the English department’s
recognition of the diversity she would bring to the department, notwithstanding her low
SAT scores).
83
   See, e.g., Kidder, supra note 41, at 56–70.
84
   Samuel D. Museus & Julie J. Park, The Continuing Significance of Racism in the Lives
of Asian American College Students, 56 J.C. & Student Dev. 551, 557 (2015).
85
   See, e.g., id. at 557–58 (discussing how a hate crime against a Black student and incidents
involving other Asian American students made one student feel that “[i]t’s pretty scary to
be a minority around here sometimes”).
86
    See, e.g., Rebecca L. Stotzer & Emily Hossellman, Hate Crimes on Campus:
Racial/Ethnic Diversity and Campus Safety, 27 J. Interpersonal Violence 644, 654 (2012);
cf. Shaun R. Harper & Sylvia Hurtado, Nine Themes in Campus Racial Climates and
Implications for Institutional Transformation, in Responding to the Realities of Race on
Campus 12–14 (2007); Julie J. Park, Asian Americans and the Benefits of Campus
Diversity: What the Research Says, (2015), http://care.gseis.ucla.edu/wp-
content/uploads/2015/08/CARE-asian_am_diversity_D4.pdf                (showing that Asian
Americans view other racial groups more favorably, and vice versa, in a racially diverse
student body).
                                               21


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 23 of 47
academic exchanges and campus spaces, and suffering from stereotyping as a perpetual

foreigner or model minority. These experiences are exacerbated when universities do not

consider and value race.

       In sum, SFFA’s effort to dismantle UNC’s race-conscious admissions program

would destroy racial diversity and exacerbate the disadvantages that the most underserved

AAPIs already face in the admissions process. A more nuanced approach to AAPI

prospective students, which uses disaggregated data in tandem with UNC’s existing race-

conscious admissions policy is the best path to serving the diverse AAPIs in North

Carolina.

                                      CONCLUSION

       Amici reject SFFA’s efforts to dismantle UNC’s race-conscious admissions

program, which has increased educational opportunities for diverse North Carolinians,

including Asian Americans. UNC appropriately considers context—including the racial

biases inherent in standardized test scores—when evaluating applicants. This does not give

an unfair preference to underrepresented minorities.         Rather, UNC’s race-conscious

admissions process is only a small effort to level a playing field that is still stacked against

underrepresented minorities. Moreover, neither race nor test scores predominate in UNC’s

holistic admissions process. Amici also reject SFFA’s class-based alternatives to the

consideration of race, which will undermine UNC’s holistic admissions process, reduce

racial diversity, and harm campus climate for everyone, including AAPIs. Amici recognize

that these alternatives will harm, rather than benefit the most underrepresented AAPI


                                              22


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 24 of 47
subgroups in North Carolina and refuse to be used as a weapon to limit opportunities for

their African American, Latino, and Native American brothers and sisters.

      This the 5th day of March, 2019.

                                         FOX ROTHSCHILD LLP

                                         /s/ Matthew Nis Leerberg
                                         Matthew Nis Leerberg
                                         N.C. State Bar No. 35406
                                         mleerberg@foxrothschild.com
                                         P.O. Box 27525
                                         Raleigh, NC 27611
                                         Telephone: (919) 755-8700
                                         Facsimile: (919) 755-8800

                                         Kip D. Nelson
                                         N.C. State Bar No. 43848
                                         knelson@foxrothschild.com
                                         Whit Pierce
                                         N.C. State Bar No. 46327
                                         wpierce@foxrothschild.com
                                         300 N. Greene Street
                                         Suite 1400
                                         Greensboro, NC 27401
                                         Telephone: (336) 378-5200
                                         Facsimile: (336) 378-5400

                                         OF COUNSEL:

                                         Nicole Gon Ochi
                                         Asian Americans Advancing Justice - LA
                                         nochi@advancingjustice-la.org
                                         1145 Wilshire Blvd.
                                         Los Angeles, CA 90017
                                         Telephone: (213) 977-7500




                                           23


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 25 of 47
                               Phi Nguyen
                               pngyuen@advancingjustice-atlanta.org
                               Hillary Li
                               hli@advancingjustice-atlanta.org
                               Asian Americans Advancing Justice - Atlanta
                               5680 Oakbrook Parkway, Suite 148
                               Norcross, CA 30093
                               Telephone: (404) 585-8446

                               Winifred Kao
                               winifredk@advancingjustice-alc.org
                               Asian Americans Advancing Justice
                                - Asian Law Caucus
                               55 Columbus Avenue
                               San Francisco, CA 94111
                               Telephone: (415) 848-7736

                               Niyati Shah
                               nshah@advancingjustice-aajc.org
                               Eri Andriola
                               eandriola@advancingjustice-aajc.org
                               Asian Americans Advancing Justice - AAJC
                               1620 L Street, NW, Suite 1050
                               Washington, DC 20036
                               Telephone: (202) 815-1098

                               Counsel for Amicus Curiae Asian Americans
                               Advancing Justice and Organizations and
                               Professors Supporting Holistic Admissions
                               Policies




                                 24


Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 26 of 47
                      STATEMENT PURSUANT TO L.R. 7.5(D)

       Amicus Asian Americans Advance Justice represents that (1) no party’s counsel

authored the brief in whole or in part, (2) no party or party’s counsel contributed money

that was intended to fund preparing or submitting the brief, and (3) no person—other than

amicus, its members, or its counsel—contributed money that was intended to fund

preparing or submitting the brief.

       This the 5th day of March, 2019.



                                          /s/ Matthew Nis Leerberg
                                          Matthew Nis Leerberg




                                            25



    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 27 of 47
                          CERTIFICATE OF WORD COUNT

         This is to certify that the foregoing brief contains fewer than 6,250 words, after

excluding the caption, signature lines, and certificate of service. Therefore, the foregoing

brief complies with the length limitations set by Local Rule 7.3(d). The basis for this

certification is the word count feature of the word processing software used to prepare this

brief.

         This the 5th day of March, 2019.



                                            /s/ Matthew Nis Leerberg
                                            Matthew Nis Leerberg




                                              26



    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 28 of 47
 Exhibit A: Full List of Amici Curiae Joining Asian Americans Advancing Justice

                                     Organizations

   1. 18MillionRising.org

       18MillionRising.org (18MR.org) brings Asian American communities together
online and offline to reimagine Asian American identity with nuance, specificity, and
power. It is using this Asian American identity as the foundation to build a more just and
creative world where Asian American experiences are affirmed, their leadership is valued,
and all of them have the opportunity to thrive. Using technology and popular culture,
18MR.org develops new ways for Asian Americans and allies to collaborate, create new
ways of being, and transform the world around them. 18MR.org utilizes digital-first
advocacy tactics to elevate the voices of and mobilize its over 120,000 members to take
action on issues that matter to them. 18MR.org creates meeting places online where young
Asian Americans can deliberate together about what it means to be Asian American in the
21st century.

   2. AAPIs for Civic Empowerment Education Fund

       AAPIs for Civic Empowerment Education Fund is a network of grassroots AAPI
organizations working to advance policies, campaigns, and issues that support low-income
Asian American and Pacific Islanders (AAPIs). AAPIs for Civil Empowerment EF
believes that increased civic participation amongst AAPIs is critical to ensure political
representation and achieve genuine democracy. AAPIs for Civil Empowerment EF
believes that race-conscious policies are critical to underserved and underrepresented
AAPI communities.

   3. After Bruce

       After Bruce is a PR and marketing firm committed to the advancement of AAPI and
other underrepresented communities in the media landscape. After Bruce believes in the
power of independent filmmakers, community-minded organizations, and socially
conscious businesses to elevate voices, influence audiences, and impact the most pressing
issues AAPIs face.

   4. American Citizens for Justice

       American Citizens for Justice is a 501(c)(3) civil rights advocacy organization
dedicated to protecting the civil rights interests for Asian Americans among all Americans.




                                            27


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 29 of 47
   5. American Muslim Voice Foundation

       The mission of American Muslim Voice Foundation is to foster friendships among
all Americans by bridging cultural and religious gaps. The organization works towards
protecting and preserving civil liberties and constitutional rights for all.

   6. Asian Pacific Islander Americans for Civic Empowerment (APACE)

       Asian Pacific Islander Americans for Civic Empowerment (APACE) in Washington
strives to increase access and participation in electoral and civic affairs by registering,
educating, and protecting APIA voters. APACE stands in unequivocal support of
affirmative action in Washington state and across the nation.

   7. API Equality – Northern California

       API Equality - Northern California works to build LGBTQ API power through
training and developing new leaders, establishing intergenerational connections, and
documenting and disseminating our histories. APIENC is committed to racial justice and
solidarity with all people of color.

   8. Arab American Action Network

        The Arab American Action Network (AAAN) strives to strengthen the Arab
community in the Chicago area by building its capacity to be an active agent for positive
social change. As a grassroots nonprofit, AAAN’s strategies include community
organizing, advocacy, education, providing social services, leadership development,
cultural outreach, and forging productive relationships with other communities. AAAN’s
vision is for a strong Arab American community whose members have the power to make
decisions about actions and policies that affect their lives, and access to a range of social,
political, cultural, and economic opportunities in a context of equity and social justice.

   9. Arizona Asian & Pacific Islander American VoteTable

       Arizona Asian & Pacific Islander American VoteTable works to advance justice,
fairness, and equal opportunity for all Americans through voting advocacy.

   10. Asian & Latino Solidarity Alliance of Central Virginia

       The Asian & Latino Solidarity Alliance of Central Virginia is a non-profit, non-
partisan organization based in Central Virginia whose mission is to advance common
objectives impacting the Asian and Latino communities. The alliance strives for equitable
representation, visibility, and access to economic and social programs that enrich their
lives. The alliance acts as the connective tissue between the various community groups
within the Central Virginia multicultural community. The alliance engages in partnerships
                                             28


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 30 of 47
with community, faith-based, local government, and business groups to amplify their
voices; connect and support their work; and empower and engage current and future
leaders.

   11. Asian American Legal Defense and Education Fund

       The Asian American Legal Defense and Education Fund (“AALDEF”),
headquartered in New York City and founded in 1974, is a national organization that
protects and promotes the civil rights of Asian Americans. By combining litigation,
advocacy, education, and organizing, AALDEF protects the rights of Asian Americans and
supports educational equity in higher education. AALDEF has an interest in this litigation
because its work with community-based youth advocates across the country has revealed
that Asian American students benefit from individualized race-conscious admissions
policies as well as from diverse educational settings. AALDEF opposes any cap, quota, or
negative action against Asian Americans. However, AALDEF believes that narrowly
tailored, individualized admissions programs strongly benefit the Asian American
community. AALDEF has filed amicus curiae briefs in several higher education
affirmative action cases including Fisher I & Fisher II.

   12. Asian American Political Alliance (AAPA), University of California, Berkeley

       AAPA stands in solidarity with all oppressed peoples nationally and internationally
fighting for self-determination in their communities and respective countries. AAPA
rejects racist attempts to divide Asian Americans and Third World peoples from their
common struggle for real equality.

   13. Asian Community Development Council (ACDC)

      The mission of the Asian Community Development Council (ACDC) is to improve
the general well-being and education of the Asian, Pacific Islander and other ethnic
communities in Nevada. ACDC’s goal is to educate, connect, and empower our youth.

   14. Asian Counseling and Referral Service

       ACRS promotes social justice and the well-being and empowerment of Asian
Americans and Pacific Islanders and other underserved communities—including
immigrants, refugees, and American-born—by developing, providing, and advocating for
innovative, effective, and efficient community-based multilingual and multicultural
services.




                                           29


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 31 of 47
   15. Asian Law Alliance

      The Asian Law Alliance, founded in 1977, is a non-profit public interest legal
organization with the mission of providing equal access to the justice system to the Asian
and Pacific Islander communities in Santa Clara County, California.

   16. Asian Pacific American Bar Association of Los Angeles County

        The Asian Pacific American Bar Association of Los Angeles County, formed in
1998, advocates on issues that impact the AAPI community and is committed to civil
rights, racial justice, and equal opportunity. APABA-LA opposes initiatives designed to
deprive immigrants, people of color, and other minorities of their civil rights, and advocates
for equal treatment and opportunity in education for AAPIs and all people of color.

   17. Asian Pacific American Labor Alliance (APALA), AFL-CIO

        Founded in 1992, the Asian Pacific American Labor Alliance (APALA), AFL-CIO,
is the first and only national organization of Asian American and Pacific Islander (AAPI)
workers and allies. APALA works to advance worker, immigrant and civil rights. APALA
is committed to defending race-conscious admission because 76% of Asian Americans
support policies that increase educational opportunities for women and minorities. These
policies are crucial for AAPI workers to gain access to educational opportunities for their
youth.

   18. Asian Pacific Policy and Planning Council

       As a coalition of forty community-based organizations serving the 1.5 million Asian
Pacific Islanders in the greater Los Angeles area, Asian Pacific Policy and Planning
Council (A3PCON) strongly supports race conscious holistic admissions policies that seek
to provide equitable access to higher education for millions of students of color. Since
1976, A3PCON and our member organizations have worked to combat systemic racism
against all communities of color. A3PCON joins this brief to reflect its long-standing
commitment to social justice.

   19. Asian/Pacific Islander Law Students Association at University of California,
       Los Angeles School of Law

        APILSA serves as a valuable resource for law students to succeed academically,
socially, politically, and professionally. APILSA coordinates numerous events and
activities that educate and inform members about current Asian Pacific Islander issues, and
prepare members to manage such issues in both academic and professional legal settings.
APILSA also provides a common forum for expressing members’ needs and concerns as
Asian Pacific Islander law students. APILSA strives to develop innovative programs that

                                             30


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 32 of 47
lend academic and peer support, and aspire to continue the organization's long-standing
success.

   20. Association for Asian American Yale Alumni (AAAYA)

       The Association of Asian American Yale Alumni is a volunteer-run, membership
based, 501(c)3 nonprofit organization that provides a vehicle for Yale University alumni
to promote the civic participation, leadership and service of Asian Americans and Asians
at Yale and in the broader society.

   21. Baltimore Asian Resistance in Solidarity

       Baltimore Asian Resistance in Solidarity (BARS) brings together Asians and Pacific
Islanders of all backgrounds in Baltimore for learning, mutual support, and radical
organizing. BARS is organized against all oppressive systems, including racism and anti-
blackness, in solidarity with all peoples of color. As BARS amplifies the voices of API
people, it does so in harmony with all marginalized peoples because their liberation is tied
together.

   22. Berkeley Law Asian Pacific American Law Students Association (APALSA)

       The Asian Pacific American Law Students Association (APALSA) is dedicated to
the empowerment of Asian American and Pacific Islander law students and strives to meet
the political, cultural, social, academic, and career needs of Berkeley law students
interested in Asian Pacific Islander issues. In addition, the group’s mission includes
recruitment of under-represented students, particularly Southeast Asian and Filipino
students.

   23. Chinese American Citizens Alliance (C.A.C.A.), Los Angeles Chapter

        One of the main purposes and objectives of C.A.C.A., the nation's oldest, continuous
civil rights and advocacy organization for citizens of Chinese ancestry is to assure the
education of our youth and community. C.A.C.A. understands the distinction between
race-bias and race-conscious admission practices.

   24. Chinese American Progressive Action

        CAPA shares with Chinese Americans and the broader U.S. public how progressive,
forward-looking policies benefit our communities. CAPA believes in justice, fairness, and
an inclusive economy that provides opportunity for all Americans. CAPA lifts up Chinese
American voices on the important issues that affect our country’s future and encourages
Chinese Americans to take political action, lead its communities, and build coalitions to
ensure a strong and diverse America. As such, CAPA opposes this lawsuit which threatens
racial integration at UNC.
                                            31


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 33 of 47
   25. Chinese for Affirmative Action (CAA)

        Chinese for Affirmative Action (CAA) is a 50-year old community-based
organization dedicated to defending the civil rights of Chinese Americans and advancing
multiracial democracy in the United States. CAA engages in direct services, leadership
development, civic engagement, policy advocacy, strategic communications, and
movement building on a range of social justice issues. These issues include immigrant
rights, education equity, affirmative action, language diversity, economic opportunity, and
community safety and justice.

   26. Chinese Progressive Association

       The Chinese Progressive Association (San Francisco, CA) was founded in 1972 and
educates, organizes and empowers the low income and working class immigrant Chinese
community in San Francisco to build collective power with other oppressed communities
to demand better living and working conditions and justice for all people. Racial justice is
a key value and part of its work for the past 46 years, and Chinese Progressive Assocation
understands how critical racial justice, equity, and diversity are if its communities are to
be healthy and thrive.

   27. Claremont South Asian Student Association

        Claremont South Asian Student Association (SASA) is an organization for South
Asian identifying students at the Claremont Colleges. SASA strives to be a space that is
inclusive of all of its members, especially those from historically marginalized South Asian
identities. As an organization, it wants to pursue advocacy around issues that directly affect
South Asian communities both in the United States and in South Asia. In building a
community that is inclusive of all South Asians, it strongly support race-conscious
admissions.

   28. Coalition for a Diverse Harvard

       Coalition for a Diverse Harvard ("Diverse Harvard") is a group of over 1,100
Harvard students and alumni of diverse racial and ethnic backgrounds, including
approximately 250 Asian American members. Diverse Harvard was launched in 2016 by
Harvard and Radcliffe alumni to take a stand against an anti-affirmative action slate of
candidates for Harvard's Board of Overseers, the University's second-highest governing
body. Diverse Harvard's mission is to fight for diversity, equity, and inclusion at our own
University and in higher education at large. Diverse Harvard believes that assembling a
diverse student body and creating an environment where all students can thrive is central
to the mission of higher education: developing successful citizens and leaders in a diverse
nation and world.


                                             32


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 34 of 47
   29. Coalition for Asian American Children and Families (CACF)

       CACF advocates for equity and opportunity for marginalized Asian Pacific
American (APA) children and families. CACF is building a community too powerful to
ignore by: Using and sharing information that counters the model minority myth and sheds
light on community needs, activating APA youth and community members as “social
justice” leaders, and mobilizing a coalition of partners to fight for systems and policy
change. CACF’s vision is for all children and families, including Asian Pacific Americans,
in New York City to be safe, healthy, and able to reach their full potential in life.

   30. Council on American-Islamic Relations, California

       The Council on American-Islamic Relations, California (CAIR-CA) is one of the
largest American Muslim civil rights and advocacy organizations. CAIR-CA’s mission is
to enhance the understanding of Islam, encourage dialogue, protect civil liberties, and
empower American Muslims. Through its four offices, CAIR-CA serves California’s
estimated one million American Muslims by providing direct legal services to victims of
discrimination, working with the media, facilitating community education, and engaging
in policy advocacy to advance civil rights and civic engagement. CAIR-CA serves
individuals from mostly Arab, Middle Eastern, Muslim and South Asian (AMEMSA)
communities.

   31. Duke Asian American Studies Program

       Duke University's Asian American Studies Program (AASP) offers interdisciplinary
perspectives on the historical and current-day status of Asian Americans and Pacific
Islanders in its society. AASP is committed to supporting the University of North
Carolina’s race-conscious holistic admissions policies.

   32. Duke Asian Students Association

        Duke Asian Students Association (DASA) stands in support of the affirmative
action policies at UNC Chapel Hill. DASA refuses to see Asian/American students be
exploited and complicit as a wedge against important equity practices, under the guise of
"fair admissions," especially at a university with whom the organization’s members share
many strong ties. DASA refuses to see the hard work of progressive activists, which indeed
includes Asian activists and supporters at an earlier point in history, be dismantled in the
fight against affirmative action today.

   33. East Coast Asian American Student Union

      The East Coast Asian American Student Union (ECAASU) is a non-profit
organization that serves to inspire, educate, and empower those interested in Asian

                                            33


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 35 of 47
American and Pacific Islander issues. ECAASU was originally founded after the Bakke
decision in 1978, in recognition of the need to build an advocacy network that fosters
mutual support and solidarity. ECAASU fights for justice and equal opportunities for all
marginalized communities. Its members are veterans of the Third World Liberation Front
student strike at UC Berkeley in 1969. For the past 50 years ECAASU has been standing
up and fighting for justice and equity for students of color. The organization is proud to
join this amicus brief and AAAJ and others in this important fight.

   34. Empowering Pacific Islander Communities

       Empowering Pacific Islander Communities (EPIC), a non-profit organization based
in Los Angeles, strives for the empowerment of Pacific Islander communities. The
persistence of institutional discrimination in higher education presents a significant barrier
to Native Hawaiians and Pacific Islanders. EPIC’s mission is to mobilize Pacific Islander
communities to foster opportunities for achieving social justice through advocacy,
research, and development.

   35. GAPIMNY—Empowering Queer & Trans Asian Pacific Islanders

       GAPIMNY—Empowering Queer & Trans Asian Pacific Islanders (GAPIMNY) is
an all-volunteer, membership-based community organization that empowers queer and
transgender Asian Pacific Islander people in the greater New York metropolitan area.
GAPIMNY is committed to advancing racial justice and LGBTQ rights for intersectionally
marginalized communities, and supports affirmative action as a policy that equalizes
opportunity.

   36. Harvard Asian American Women's Association

       The Asian American Women’s Association (AAWA) was created in 2005 as an
inclusive, welcoming space for those on campus who identify with the experiences of
Asian American women, including those who identify as gender non-conforming.
AAWA’s mission is to be a space where students can learn from and consequently
empower each other. AAWA’s founding members felt that Harvard students needed a
community that was non-competitive and open to understanding each other’s experience;
as such, membership to AAWA is open to anyone without membership fees or
requirements. AAWA has been cultivated so that students do not feel as though they must
conform to or abide by any expectations to be included. Because AAWA values every lived
experience as inherently valid and valuable, it has been committed to diversity and
supporting fellow students from the very beginning of its existence. AAWA has and always
will endeavor to foster a sense of belonging for people of very different backgrounds.
AAWA also realizes that communities of color are stronger when they are united. AAWA
therefore refuses to be used as a racial wedge and political tool by those who do not have
its community’s interests at heart. AAWA believes that the proposed end of race-inclusive

                                             34


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 36 of 47
admissions policies is tantamount to the erasure of the racial inequality in education
systems and society at large. Although AAWA serves primarily Harvard students, it also
realizes that the fight for educational justice and greater educational accessibility cannot
be confined to our campus. Therefore, it stands in solidarity with communities of color and
students throughout the country.

   37. Harvard Vietnamese Association

        Harvard Vietnamese Association (HVA) is a cultural organization that aims to foster
a sense of community for Vietnamese-identifying students on campus. HVA is committed
to diversity and inclusion at Harvard and recently signed on to be part of an amicus brief
for the SFFA v. Harvard lawsuit. As a group representing students who are often erased in
conversations around Asian American issues, HVA hopes to bring the experiences of
Vietnamese students to the table.

   38. Jakara Movement

        The Jakara Movement is the largest Sikh youth organizing community benefit
organization in the nation and our membership includes a large Asian American
population. It believes race-conscious holistic admissions policies play an important role
in building an American civic life that is open and representative of its diverse communities
and populations.

   39. Japanese American Citizens League

       The Japanese American Citizens League is the nation's largest and oldest Asian
American civil rights organization whose mission is to secure and safeguard the civil and
human rights of Asian and Pacific Islander Americans and all communities who are
affected by injustice and bigotry. The leaders and members of the JACL also work to
promote and preserve the heritage and legacy of the Japanese American community.

   40. Lambda Phi Epsilon at North Carolina State University

       Lambda Phi Epsilon at North Carolina State University is an Asian-Interest
fraternity that strives to help each brother achieve their fullest potential. We believe that
personal development cannot be complete without social justice and civil rights. Asian
Americans bring new perspectives to the Greek system through involvement in our
communities, and we encourage our brothers to be catalysts for change. We believe that
race-conscious admissions benefits our brothers and support UNC's admissions policies.

   41. MinKwon Center for Community Action

      The mission of MinKwon Center for Community Action is to empower the Korean
American community and work with the broader Asian American and immigrant
                                             35


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 37 of 47
communities to achieve social and economic justice for all. The center believes that being
blind to race, especially in the context of admissions and access, is to be blind to the unique
and structural problems that continue to exist for different racial groups.

   42. Muslim Student Association West (MSA West)

       Muslim Student Association West (MSA West) is a grassroots organization
comprised of Muslim Student Associations (MSAs) representing campuses across the West
Coast of the United States. MSA West is a cohesive coalition of Muslim students united
for the sake of Allah (God) who aim to embody the concepts of unity, strength, and
activism.

   43. National Asian Pacific American Families Against Substance Abuse
       (NAPAFASA)

        NAPAFASA is the nation’s sole advocacy organization focused on the behavioral
health needs of Asian Americans, Native Hawaiians, and Pacific Islanders. NAPAFASA
supports the continuing usage of race-conscious admissions policies for higher education.
In its work with local communities, students of Southeast Asian and Pacific Islander
descent are at significantly higher risk for substance use disorders and related addictions
(as well as those of African and Latino descent). Universities and colleges can make better
decisions in their holistic admissions procedures with this limited additional information.
NAPAFASA therefore joins as an amicus in support of UNC’s race-conscious admissions
policy.

   44. National Asian Pacific American Women’s Forum

        The National Asian Pacific American Women’s Forum (NAPAWF) is the only
national, multi-issue Asian American and Pacific Islander (AAPI) women’s organization
in the country. NAPAWF’s mission is to build the collective power of all AAPI women
and girls to gain full agency over their lives, families, and communities. NAPAWF’s work
is centered in a reproductive justice framework that acknowledges the diversity within their
community and ensures that different aspects of their identity—such as ethnicity,
immigration status, education, sexual orientation, gender identity, and access to
healthcare—are considered in tandem when addressing their social, economic, and health
needs.

   45. National Council of Asian Pacific Americans (NCAPA)

        National Council of Asian Pacific Americans (NCAPA) is a national coalition of 33
Asian American and Pacific Islander (AAPI) organizations striving for equity and justice
by organizing their diverse strengths to influence policy and shape public narratives. Their
coalition members work together on policy issues that are deeply tied to their communities,

                                              36


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 38 of 47
ranging from civil rights, education, health, housing & economic justice and immigration.
They recognize that race-conscious holistic admissions policy is essential to creating a
more racially diverse and equitable learning environment. The coalition believes that this
attempt to dismantle such policy is an attempt to drive a wedge between AAPIs and other
minority and underserved communities. In fact, the coalition believes that the community
has directly benefited from efforts to increase racial diversity in higher education. The
coalition further believes that educational attainment and socioeconmoic data on Southeast
Asian, Native Hawaiian and Pacific Islander communities clearly illustrate the need for the
continuation of race-conscious holistic admissions policies for many within their
communities.

   46. National Queer Asian Pacific Islander Alliance (NQAPIA)

       The National Queer Asian Pacific Islander Alliance is a federation of lesbian, gay,
bisexual, and transgender (LGBT) Asian American, South Asian, Southeast Asian, and
Pacific Islander (API) organizations. NQAPIA builds the capacity of local LGBT API
groups, develops leadership, promotes visibility, educates the community, invigorates
grassroots organizing, encourages collaborations, and challenges anti-LGBT bias and
racism.

   47. National Tongan American Society (NTAS)

        The National Tongan American Society was created in 1994 providing assistance
with immigration and translation services. It is the oldest nonprofit organization of its kind
in Utah. Today, NTAS works in various sectors, including immigration, healthcare and
public benefits, education, wellness, and voter engagement, to support and advocate for
civil rights, equity, and social justice.

   48. New Mexico Asian Family Center

       New Mexico Asian Family Center is the only nonprofit, nonpartisan organization
that provides culturally-specific and linguistically-appropriate services to the Pan-Asian
population in the state of New Mexico. Its programs and services include survivor-
centered, trauma-informed case management, counseling, and legal support for survivors
of gender-based violence, as well as multigenerational family programming, cross-racial
collaboration building, and early childhood education initiatives. It is heavily invested in
nonpartisan civic engagement and policy change in order to work towards a more culturally
accessible and equitable New Mexico.

   49. North Carolina Asian Americans Together

      North Carolina Asian Americans Together (NCAAT) is a nonpartisan, nonprofit
organization committed to supporting equity and justice for all by fostering community

                                             37


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 39 of 47
among Asian American Pacific Islanders (AAPIs) and allies in North Carolina through
civic engagement, leadership development, grassroots mobilization, and political
participation. NCAAT’s work is guided by principles and strategies including increasing
visibility of the rapidly growing AAPI population in North Carolina by adding voices to
the public discourse, working within an intersectional framework for racial justice and civil
rights, and creating structural change, as well as greater justice within current systems.

   50. North Carolina State University Asian Students in Alliance

        The Asian Students in Alliance (ASIA) is a council overseeing 14 Asian-interest
organizations at North Carolina State University. ASIA consistently collaborates with
Asian American student groups at University of North Carolina - Chapel Hill to bring more
visibility to Asian American identities. Therefore, ASIA firmly believes that it should
support UNC in this case with the resources available at its campus.

   51. OCA - Asian Pacific American Advocates

        OCA - Asian Pacific American Advocates is dedicated to advancing the social,
political, and economic well-being of Asian Americans and Pacific Islanders. OCA
supports holistic admissions practices (inclusive of race, ethnicity, and sex) and seeks to
prevent the dismantling of Affirmative Action in higher education admissions.

   52. OCA Greater Phoenix

        As an Asian Pacific American civil rights organization, OCA Greater Phoenix has
always advocated for, and will continue to advocate for, equity in the education system.
OCA Greater Phoenix believes that affirmative action policies in higher education are the
cornerstone of socioeconomic justice and progress for the underrepresented communities
that the organization’s members are a part of and strive to serve.

   53. Pacific Islander Health Partnership

        Pacific Islander Health Partnership’s (PIHP’s) mission is to improve the health of
Native Hawaiians and Pacific Islanders (NHPIs) by engaging communities, researchers,
and policymakers. The organization educates Pacific Island communities about chronic
illnesses, promotes research that sheds light on Pacific Islander health disparities, and
advocates for policies that ensure NHPI communities receive resources that address the
root causes of health disparities. PIHP is participating in this amicus brief because race-
conscious admissions policies are necessary to address the historical underrepresentation
of NHPIs in higher education institutions and in healthcare professions. PIHP believes that
education achievement level has a profound impact on community health by improving the
ability to navigate health care systems, increasing access to resources, and enhancing the
health characteristics of community environments.

                                             38


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 40 of 47
   54. Pilipino American Law Society at Berkeley Law

        Pilipino American Law Society (PALS) is a student-led group that strives to address
the needs of law students of Filipino decent through mentorship, career advising, and social
activities. Born of the common experiences and challenges of students from Filipino-
American backgrounds, PALS is a community that fosters inclusiveness, well-being, and
academic achievement throughout students’ time at Berkeley Law.

   55. Pilipino Workers Center of Southern California

       Pilipino Workers Center (PWC) was formed in 1997 to promote safe working
conditions, living wages, decent living conditions, access to quality healthcare, and basic
human dignity. PWC advocates in the areas of employment, immigration, healthcare,
housing, and youth empowerment. PWC believes in creating a level playing field for
marginalized communities.

   56. Reappropriate

       Reappropriate is the web’s longest-running and one of its most widely-read AAPI
race and feminism blogs.

   57. South Asian Americans Leading Together (SAALT)

       SAALT is a national, nonpartisan, non-profit organization that fights for racial
justice and advocates for the civil rights of all South Asians in the United States. The
organization’s ultimate vision is dignity and inclusion for all.

   58. South Asian Law Students Association at the University of Michigan Law
       School

        SALSA seeks to foster a cohesive South Asian community at Michigan Law School
whose members will go on to become active members in the South Asian community at
large. SALSA aims to encourage the South Asian community at the Law School, as well
as the larger law student body and other organizations around campus, to engage in legal
and social issues important to South Asia and the South Asian diaspora.

   59. Southeast Asia Resource Action Center (SEARAC)

       SEARAC is a national civil rights organization that seeks to empower Cambodian,
Laotian, and Vietnamese American communities to create a socially just and equitable
society. As representatives of the largest refugee community ever resettled in the United
States, SEARAC stands together with other refugee communities, communities of color,
and social justice movements in pursuit of social equity. SEARAC’s National Equity

                                            39


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 41 of 47
Agenda includes education policy priorities focused on college access, affordability, and
completion, such as support for race-conscious college admissions policies that look
beyond test scores to assess a student’s capacity to thrive in college. SEARAC was also a
signer of the Asian American Legal Defense and Education Fund’s amici brief in support
of Harvard’s race-conscious admissions policies in 2018.

   60. Task Force on Asian and Pacific American Studies at Harvard College
       (TAPAS)

       TAPAS was founded in 2016 as a student organization dedicated to establishing a
robust ethnic studies curriculum at Harvard. To date, TAPAS’ central mission remains the
same, although the organization has also begun to address other issues relating to Asian
American advocacy. Over the past couple of years, TAPAS has coordinated meetings with
key administrators at Harvard, organized a rally for ethnic studies, and planned events
related to ethnic studies for students on campus. In 2017, TAPAS released a petition to the
Harvard administration that garnered thousands of signatures from students, student
groups, and faculty members.

   61. Third World Liberation Front (TWLF), University of California, Berkeley

       TWLF is in solidarity with all oppressed peoples nationally and internationally
fighting for self-determination in their communities and respective countries. TWLF
rejects racist attempts to divide Asian Americans and Third World peoples from their
common struggle for real equality.

   62. Third World Liberation Front ‘69 Ad Hoc Committee

       TWLF ’69 Ad Hoc Committee is composed of veterans of the Third World
Liberation Front (TWLF) student strike at UC Berkeley in 1969. For the past 50 years, the
Committee has been standing up and fighting for justice and equity for students of color.
The Committee is proud to join this amicus brief and AAAJ and others in this important
fight.

   63. U.S. Palestinian Community Network (USPCN)

       The U.S. Palestinian Community Network (USPCN) is a Palestinian community-
based organization, founded in 2006 to revitalize grass-roots organizing in the Palestinian
community in the U.S. The organization’s members and leaders believe that affirmative
action in college and university admissions policies must be upheld. Institutional and
structural racism have devastated communities of color in this country for centuries, and it
is only through equitable policies in government and the private sector that all people in
America—not just the privileged—can live productive and fruitful lives.


                                            40


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 42 of 47
   64. University of California, Los Angeles South Asian Law Students Association

      UCLA SALSA is dedicated to providing a forum for South Asian law students to
exchange thoughts and ideas, develop a community support and referral network, and
address the needs of the larger South Asian community—particularly its most marginalized
members.

   65. University of North Carolina alpha Kappa Delta Phi

       The Associate chapter of the alpha Kappa Delta Phi International Sorority at UNC
fosters the making of successful leaders by assisting and challenging its members to reach
their maximum potential. The organization strives to maintain the highest levels of integrity
and innovation in the promotion of sisterhood, philanthropy, scholastic excellence, and
Asian-Awareness in the community while creating lifelong relationships. As an Asian-
interest sorority, the chapter would like to stand in support of and solidarity with UNC and
the AAPI organizations spearheading this case in defending UNC’s holistic race-conscious
application process.

   66. University of North Carolina Asian American Law Students Association

       Asian American Law Students Association (AALSA) is a diversity student
organization at UNC School of Law. The mission of AALSA is to promote diversity and
to serve Asian Pacific American students’ interests at the school of law. By holding
diversity events and offering legal services to the Asian Pacific American community,
AALSA has been dedicated to ensuring that minority students’ voices are heard and
promoting a more inclusive studying environment at the school of law.

   67. University of North Carolina - Chapel Hill Asian American Students
       Association

       UNC-CH Asian American Students Association is dedicated to advancing the needs
and interests of UNC’s Asian/Asian American population. The association stands in
solidarity with other student groups of color in supporting race-conscious admissions
practices at UNC-CH and everywhere.

   68. University of North Carolina - Chapel Hill Campus Y Executive Board

       The Campus Y, UNC’s Hub for Social Justice and Social Innovation, is the
university’s oldest and largest student-run organization. Founded in 1860, the Campus Y’s
mission centers on engaging students, the UNC campus, and communities in the pursuit of
social justice. The organization’s work ranges from criminal justice advocacy to
environmental organizing to youth programming and more.



                                             41


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 43 of 47
   69. Union of North American Vietnamese Student Associations

       Union of North American Vietnamese Student Associations is a non-profit,
community based organization dedicated to cultivating the next generation of leaders who
will serve as advocates for the Vietnamese community. UNAVSA educates and mobilizes
student and young Vietnamese North Americans on economic, political, and social issues
affecting the Vietnamese diaspora.

   70. University of Michigan, Asian Pacific American Law Students Association

       The Asian Pacific American Law Students Association (APALSA) is an
organization of law students dedicated to advocating for the Asian Pacific American
community at Michigan Law, providing academic and professional resources for its
members and creating a social and professional network to connect students and alumni.
APALSA sees the recent lawsuits by those opposed to holistic race-conscious admissions
and the use of Asian Pacific Americans as a wedge in that agenda as an affront to the Asian
Pacific American community and APALSA’s commitment to seeking racial justice. The
organization has worked to educate its members and their communities to dispel the
misinformation spread by the lawsuits and is unwavering in its support of efforts in
opposition to these divisive acts.

   71. University of Pennsylvania Asian Pacific Student Coalition

       The purpose of APSC is to voice and support the common interests and concerns of
the Asian Pacific Islander community, to provide a forum for discussion, action, and
exploration of issues of concern to students, and to present and to celebrate the richness of
the diverse Asian Pacific cultures and backgrounds to the University community and
beyond. Within the Asian Pacific Islander community, APSC works to strengthen the
relationships among its 22 constituent groups by planning cultural and social events that
build a sense of unity around the idea of the Pan-Asian experience. Outside of the Asian
Pacific Islander community, APSC serves as the voice of 20% of the undergraduate student
body by acting as the representative of the Asian Pacific Islander community in meetings
with faculty, administration, student groups, and media. APSC supports this amicus brief
because the organization strives to uplift the voices and lived experiences of all minority
students and will not condone the utilization of Asian Americans as a wedge between other
communities of color in this, or any other, instance.

   72. Vietnamese American Bar Association of Southern California

        The Vietnamese American Bar Association of Southern California is an association
of attorneys, judges, law professors, and law students, providing a network for its members
and affiliates with practice settings ranging from solo practices to large firms, corporations,


                                              42


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 44 of 47
legal services organizations, non-profit organizations, law schools, and governmental
agencies.

                                       Professors

   73. C. Casey Ozaki, University of North Dakota

   74. C.N. Le, University of Massachusetts, Amherst

   75. Cheryl D. Ching, University of Massachusetts, Boston

   76. Corinne Kodama, University of Illinois at Chicago

   77. David Hòa Khoa Nguyễn, Indiana University – Purdue University Indianapolis

   78. Dian Squire, Northern Arizona University

   79. Christin DePouw, University of Wisconsin – Green Bay

   80. Jennifer Ho, University of North Carolina – Chapel Hill

   81. Stephanie Kim, Georgetown University

   82. Janelle Wong, University of Maryland

   83. Julie J. Park, University of Maryland

   84. Kevin Kumashiro, consultant and former Dean of the School of Education at the
       University of San Francisco

   85. Liliana M. Garces, University of Texas at Austin

   86. Liza A. Talusan, consultant and former professor at University of Massachusetts
       Boston

   87. Marc Johnston-Guerrero, Ohio State University

   88. Min Zhou, University of California, Los Angeles

   89. Nancy Leong, University of Denver, Sturm College of Law

   90. Oiyan Poon, Colorado State University

   91. Sunaina Maira, University of California, Davis

   92. Matthew Witenstein, University of Dayton

                                           43


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 45 of 47
93. Varaxy Yi Borromeo, California State University, Fresno




                                       44


Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 46 of 47
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document has been filed

electronically with the Clerk of Court using the CM/ECF system, which will send

notification to counsel

       This the 5th day of March, 2019.



                                          /s/ Matthew Nis Leerberg
                                          Matthew Nis Leerberg




                                            45


    Case 1:14-cv-00954-LCB-JLW Document 180 Filed 03/05/19 Page 47 of 47
